Citation Nr: 0520366	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for mild disc bulge, C4-6, and mild stenosis, C6-7, with 
cervical and thoracic muscle strain, with occasional 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In February 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his February 2005 hearing, the veteran indicated that 
his back disability symptoms had worsened since his last VA 
examination, which was conducted in October 2001.  Several 
medical reports subsequent to the October 2001 VA examination 
report show that the veteran was treated for increased 
cervical spine pain.  While a new examination is not required 
simply because of the time has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Although the Board regrets further delay, the 
Board believes a new examination is required.  Therefore, 
since the veteran's present level of disability is at issue, 
a remand is necessary to afford him an updated examination.

Therefore, due process demands that this case is REMANDED for 
the following:

1.  Request all current treatment records regarding 
the veteran from the VA Hospital/Clinic in Denver, 
Colorado, dated from March 2004 to the present.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
orthopedic examination, and, if necessary, a 
neurological examination to show the current 
severity of his service-connected cervical and 
thoracic spine disorder.  All indicated tests, 
including range of motion studies in degrees of arc 
and diagnostic testing, should be performed, and 
all findings must be reported in detail.  Send the 
claims folder to the examiner for review. Ask the 
examiner to address the following:

List all manifestations (cervical and orthopedic) 
of the veteran's service-connected mild disc bulge, 
C4-6, and mild stenosis C6-7, with cervical and 
thoracic muscle strain, with occasional headaches.  
The examiner should report the range of motion of 
the cervical spine and thoracic spine in degrees.

The examiner should express an opinion as to the 
severity of any orthopedic manifestations (i.e. 
decreased range of motion) of the veteran's 
cervical spine and thoracic spine disorder.  The 
examiner should fully describe any pain, weakened 
movement, excess fatigability, and incoordination 
present in the cervical spine and the thoracic 
spine.  If feasible, these determinations, if 
applicable, should be expressed in terms of the 
degree of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, 
or incoordination.  If the examiner feels that such 
determinations are not feasible, this should be 
stated in the examination report together with the 
reasons why it was not feasible.

The examiner should also provide an opinion as to 
whether pain could significantly limit functional 
ability during flare-ups or when the cervical spine 
or thoracic spine is used repeatedly over a period 
of time.  This determination should, if feasible, 
be portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.  If the examiner feels that such 
determinations are not feasible, this should be 
stated for the record together with the reasons why 
it was not feasible.  Any opinion expressed in the 
examination report should be accompanied by a 
written rationale with evidence in the claims file 
and/or sound medical principles.

The examiner should state whether the veteran has 
intervertebral disc syndrome of the cervical or 
thoracic spine which causes incapacitating 
episodes.  If so, the duration of the episodes 
should be reported.  The examiner should noted that 
an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

3.  After the foregoing, the RO should review the 
veteran's claim for a rating in excess of 10 
percent for mild disc bulge, C4-6, and mild 
stenosis C6-7, with cervical and thoracic muscle 
strain, with occasional headaches.  If the 
determination is adverse to the veteran, he and his 
representative should be provided an appropriate 
supplemental statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need not take any action until he is notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


